Citation Nr: 0432033	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 until 
September 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT


The veteran's PTSD is currently productive of complaints of 
depression, irritability, sleep difficulties, anxiety and 
anger management concerns.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.

VCAA letters dated in May 2002 and September 2002 adequately 
notified the veteran regarding his underlying service 
connection claim.  As such, VAOPGCPREC 8-2003 serves to 
obviate the need for further analysis as to the duty to 
notify with respect to the "downstream issue" presently on 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, the veteran's statements in support of 
his claim are affiliated with the claims file.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

The veteran was examined by VA in September 2002.  The report 
of examination included a summary of the veteran's family 
history.  In pertinent part, the veteran had been married for 
2 years and was filing for divorce.  He had one previous 
marriage that lasted 16 years.  He had two adult daughters 
with whom he maintained regular contact.  He also had contact 
with his three siblings.  

Occupationally, the veteran worked as a machinist at General 
Motors.  He had held that position for 34 years.  

The veteran presented with complaints of periodic flashbacks 
and occasional distressing recollections of service.  Various 
smells triggered such memories.  He also reported detachment 
from others at times and difficulty managing his feelings of 
anger.  He described himself as a loner and had problems with 
authority figures.  He also reported sleeping difficulties.  
The veteran reported a domestic violence incident in which he 
was arrested for "use of a firearm" in the presence of his 
wife.  He was placed on probation and required to attend 
anger management classes.  The veteran also reported past 
problems with alcohol, which were related to his anger 
issues.  He denied psychiatric hospitalizations and was not 
on psychiatric medications.  He denied suicidal and homicidal 
ideation and there was no past history of suicide attempts.  
The veteran reported feelings of impatience, irritability, 
persistent anxiety, fatigue, and a loss of interest in being 
with others.  

Objectively, the veteran was cooperative and alert, and he 
appeared to be oriented times three.  His grooming was 
satisfactory and his facial expression was composed 
throughout the interview.  Motor activity appeared to be 
grossly normal.  His speech was spontaneous and progressed 
unremarkably.  His mood was normal and his affect was 
appropriate to the content of the discussion.  His perception 
appeared to be normal.  His memory was largely unimpaired and 
his general knowledge seemed to be consistent with his 
education. He could readily name four recent Presidents and 
exhibited excellent recall.  His concentration was also 
intact and he could perform serial 3's without difficulty.  
His insight appeared to be good, as was his formal 
operational judgment and problem-solving skills.  The 
examiner found no risk of suicide.

When asked to describe a typical day, the veteran reported 
that he awoke at 5 a.m., got dressed for work and returned 
home at approximately 3.30 p.m.  He would then run various 
errands or perform chores at home.  He managed his own 
finances.  His hobbies included riding his motorcycle.  

Following the interview, a GAF score of 70 was assigned. 

In November 2002, the veteran was examined by private 
psychologist E. M. T., Ph.D.  The veteran complained of 
difficulty falling asleep.  He stated that once asleep, he 
would wake up after about 6 hours.  He reported occasional 
nightmares and flashbacks.  He became extremely upset around 
places, people and events that remind him of his Vietnam 
experience.  He tried to avoid such things to the greatest 
extent possible.  The veteran also reported emotional 
numbness since his return from the military.  He felt 
alienated from others and lost interest in things he had 
previously enjoyed, particularly education.  The veteran 
further complained of frequent bouts of irritability and 
anger outbursts.  His concentration was diminished.  The 
veteran tended to procrastinate and had many unfinished 
projects.  He was hyper-vigilant and liked to have his back 
to the wall.  He had an exaggerated startle response, which 
he tried to control.  He also noted that he had self-
medicated with alcohol in the past.  

Following various psychologist work-ups, including the 
Mississippi Combat Scale, Beck Depression Inventory, the PTSD 
Stressor Questionnaire, and the Traumatic Stress Inventory, 
the veteran was assigned a GAF score of 50.  Individual and 
group therapy were recommended, as was a review for 
psychotropic medication.  It was also believed that the 
veteran would benefit from an inpatient treatment program.  

In March 2004, a psychologist wrote a letter describing the 
veteran's PTSD symptomatology.  It was noted that the veteran 
was receiving regular psychiatric therapy.  The veteran was 
said to suffer from depression, interpersonal conflicts, 
withdrawal, authority conflicts, anger, anxiety and stress.  
The veteran was easily agitated and demonstrated an angry and 
anxious mood.  The veteran also had problems falling asleep 
and staying asleep.  He also experienced flashbacks and was 
upset by places and persons that reminded him of Vietnam.  A 
GAF score of 50 was assigned.  The doctor commented that the 
veteran was making efforts to stay sober and that his PTSD 
symptomatology was expected to exacerbate as he stopped 
drinking.  

The veteran was again examined by VA in April 2004.  He 
presented with complaints of difficulty sleeping, anger and 
irritability.  He denied feelings of depression and thoughts 
of death or suicide.  It was noted that the veteran was 
undergoing outpatient therapy on a weekly or bi-weekly basis.  
Such sessions were mandated by the court following a D.W.I.  
At that time, the veteran was also arrested for assault and 
resisting arrest.

The veteran remained employed as a machinist.  He was 
divorced from a second marriage and had recently broken up 
with a girlfriend.  He had few leisure pursuits, but he spent 
his free time on his motorcycle.  

Objectively, the veteran was casually groomed.  He was 
anxious and irritable.  He was partially cooperative with the 
examination.  He displayed no impairment of thought process 
or communication.  He had no delusions or hallucinations.  
The veteran maintained good eye contact and interacted 
appropriately during the interview.  He denied suicidal or 
homicidal thoughts, ideations, plans or intent.  He was 
oriented to person, place and time.  There was no impairment 
in either short or long-term memory.  He denied any obsessive 
or ritualistic behaviors that interfered with his routine 
activities.  His speech was relevant, logical, coherent and 
goal-directed.  He denied any panic attacks.  He also denied 
feelings of depression.  He did, however, describe persistent 
feelings of irritability, restlessness and difficulty 
sleeping.  There was no evidence of impaired impulse control.  

Following the interview, a GAF score of 61 was assigned.  The 
examiner expressly noted his disagreement with E. M. T.'s 
finding of a 50 GAF score.  He remarked that E. M. T.'s 
psychosocial assessment did not contain adequate information 
upon which to base such a GAF score and further commented 
that the veteran had no suicidal ideations, severe 
obsessional rituals or other findings suggestive of severe 
impairment in functioning.  

Analysis 

As stated previously, the veteran seeks a disability rating 
in excess of the currently assigned 10 percent evaluation for 
PTSD.  In order for the next-higher rating of 30 percent to 
be assigned, the evidence must demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

In the present case, the competent evidence clearly reveals 
persistent difficulties as to sleeping, irritability and 
anger problems.  Depression and anxiety have also been 
objectively noted.  Such problems have affected the veteran's 
interactions with others, as evidenced by a domestic dispute 
involving an ex-wife at which a gun was brandished.  The 
evidence also shows problems interacting with authority 
figures, illustrated by charges of resisting arrest following 
a D.W.I.  

The Board finds that the symptomatology noted above, coupled 
with evidence of the veteran's difficulties in interacting 
with others, warrants the next-higher 30 percent rating under 
Diagnostic Code 9411 for the entirety of the period on 
appeal.  In so finding, it is noted that the veteran's memory 
appears to be fully intact and there have been no findings of 
suspiciousness or panic attacks.  However, as stated in 
38 C.F.R. § 4.21, it is not expected that every single 
symptom within a set of diagnostic criteria be exhibited.  

While finding that the evidence of record justifies a 30 
percent disability rating, an evaluation in excess of that 
amount is not supported by the medical documentation.  
Indeed, in order to be entitled to a 50 percent evaluation, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here the criteria consistent with a 50 percent evaluation 
have not been shown in the medical records.  There were no 
findings of flattened affect.  There were also no findings of 
speech problems.  To the contrary, upon VA examination in 
September 2002, his speech was spontaneous.  Moreover, upon 
subsequent examination in April 2004, no impairment in 
communication was detected.  Additionally, there were no 
findings of panic attacks in the record and the veteran's 
judgment and insight were found to be good.  

Further bolstering the conclusion that a rating in excess of 
30 percent is not appropriate are the veteran's GAF scores.  
In September 2002 he was assigned a GAF score of 70.  VA 
examination in April 2004 yielded a GAF score of 61.  
Overall, such scores reflect only mild to moderate 
symptomatology.  Moreover, while a private psychologist found 
the veteran's GAF score to be 50, such finding is less 
probative as the reports in which they were contained did not 
include detailed objective findings such as found in the VA 
examinations.  Further, many criteria listed under a GAF 
score of 50, such as suicidal ideation and severe obsessional 
rituals have not been demonstrated and in fact have been 
actively denied by the veteran.  Finally, the fact that the 
veteran has maintained employment without lost time and 
without incident indicates that his symptomatology is only 
mild to moderate, rather than severe.  

In conclusion, the evidence of record does support a 30 
percent disability evaluation for PTSD under Diagnostic code 
9411 for the entirety of the rating period on appeal.  A 
rating in excess of that amount is not justified, however.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.
 




ORDER

A 30 percent rating for PTSD is granted, subject to the 
applicable law governing the payment of a monetary award.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



